BARDGETT, Judge,
dissenting.
I dissent because I believe the modern trend in construction and utilization of hospitals and perhaps other charitable-use property require an application by this court of the partial-exemption rule. This may require the overruling of a number of cases. In my opinion the rule would not violate any Missouri constitutional provisions as it would allow the exemption for those premises used exclusively for charitable purposes and not allow the exemption for premises not so used. See Illinois Institute of Technology v. Skinner, 49 Ill.2d 59, 273 N.E.2d 371 (1971). I see no legitimate reason for their being a difference in the tax consequence of constructing two buildings of four stories each — one for doctors’ offices (not charitable) and one for a hospital (charitable) — as compared with one eight-story building where four floors are hospital (charitable) and four floors for doctors’ private offices (not charitable).
Under the present rulings of this court, it appears that in the case of the separate buildings, the hospital premises would be exempted and the offices of doctors not exempt; but in the case of the single building in which one-half is exclusively charitable and one-half private (non-charitable) no exemption is allowed. In my opinion, the value of those premises (property) used for charitable purposes should be exempt regardless of whether they happen to be part of the same building or not.
I would reverse and remand this case to the circuit court with directions to consider the matter under the partial-exemption rule.